In the Gnited States Court of Federal Clans

July 12, 2019
ORDER

On June 26, 2019, Sebastian Bates, law student at Yale law school; Matthew D. Handley,
law student at Seton Hall University School of Law; Jared M. Quigley, law student at Cornell
Law School; and Catherine E. McCarthy, recent graduate of Yale Law School, petitioned the
chief judge to certify them to practice pursuant to Rule 83.3(b) of the Rules of the United States
Court of Federal Claims (“RCFC”). Upon consideration of the petition and the supporting
documentation, it is ORDERED that Sebastian Bates, Matthew D. Handley, Jared M. Quigley,
and Catherine E. McCarthy are certified to practice before this court.

IT IS SO ORDERED.

Ladle fo

CHARLES F. LETTOW
Acting Chief Judge
